ACCEPTED
                                                                                        05-14-00500-CV
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                   1/13/2015 4:21:07 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                              NO. 05-14-00500-CV

                       IN THE COURT OF APPEALS             FILED IN
                                                    5th COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS DALLAS, TEXAS
                           AT DALLAS, TEXAS         1/13/2015 4:21:07 PM
                      _____________________________       LISA MATZ
                                                                      Clerk
               MARCUS JOSEPH ROPER, APPELLANT
                                v.
            KATHERINE ELIZABETH JOLLIFFE, APPELLEE
                  _____________________________

                    STATE’S MOTION FOR EXTENSION
                       OF TIME TO FILE ITS BRIEF
                      _____________________________

TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, THE STATE OF TEXAS, respectfully requesting this

Honorable Court to extend the due date for the State’s brief thirty days from the

date of this motion until February 12, 2015. See Tex. R. App. P. 38.6(d). In support

of this motion, the State would show the following:

      On November 13, 2013, Appellee Katherine Elizabeth Jolliffe filed an

application for a protective order against Appellant Marcus Joseph Roper. (CR: 8-

12). At the conclusion of an evidentiary hearing conducted on January 28 and 20,

2014, the trial court granted the protective order. (CR: 83-85; RR 3: 30-32). Roper

filed a motion for new trial. (CR: 96-114). After a hearing on March 26, 2014, the

trial court denied Roper’s motion for new trial and entered findings of fact and

conclusions of law. (CR: 120; RR 4: 20). Roper appealed. (CR: 134-37).
       Roper’s brief was originally due on August 29, 2014, but on that date, this

Honorable Court granted Roper’s motion for extension of time to file his brief.

Roper’s brief was timely filed on September 26, 2014. The certificate of service on

Roper’s brief as printed from the Court’s website shows a copy was delivered to

the Dallas County District Attorney’s Office on September 26, 2014; however, the

brief was not brought to the attention of the chief of the appellate division or

otherwise placed in the appellate file for the case to be assigned. Accordingly, the

October 26, 2014 due date for filing a brief on Jolliffe’s behalf passed without the

appellate division of the Dallas County District Attorney’s Office knowing that the

brief was due.

       The brief on behalf of Jolliffe has now been assigned to the undersigned

Assistant District Attorney who is working diligently to complete and file the brief.

As of January 12, 2015, the case was not set for submission. Counsel is requesting

an extension of time for the State to file its brief. In addition to other

responsibilities, including briefing on other cases, work on expunctions and

requests from other states for witnesses under the Uniform Act to Secure

Attendance of Witnesses from Without State, Counsel is working diligently to

respond to Roper’s brief. To thoroughly respond to the issues presented in Roper’s

brief, Counsel requests until February 12, 2015, to file the brief in response in this

case. This is the State’s first request for an extension of time for filing its brief.
      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that this Court extend the State’s deadline for filing the State’s brief until February

12, 2015.

                                        Respectfully submitted,

                                        _________________________
                                        KIMBERLY J. DUNCAN
                                        Assistant District Attorney
                                        State Bar No. 24051190
                                        Frank Crowley Courts Bldg.
                                        133 N. Riverfront Blvd., LB-19
                                        Dallas, Texas 75207-4399
                                        (214) 653-3629

                      CERTIFICATE OF CONFERENCE

      On January 12 and 13, 2015, a conference regarding the filing of this Motion
was held via email and telephone with the Honorable J. Michael Price II, Counsel
for Appellant.

                                          __________________________
                                        KIMBERLY J. DUNCAN
                                        Assistant District Attorney

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion has been served on
the Honorable J. Michael Price II, Attorney for Appellant, via electronic service on
January 13, 2015.

                                          __________________________
                                        KIMBERLY J. DUNCAN
                                        Assistant District Attorney